MEMORANDUM & ORDER
WHITMAN KNAPP, District Judge.
On March 11, 1986 we awarded plaintiffs in the above captioned case attorneys’ fees and litigation expenses pursuant to 42 U.S.C. § 1973Z(e).1 Plaintiffs now seek an amendment of that, award to reflect the time spent preparing and arguing the original application for attorneys’ fees. They are entitled to receive these fees. Gagne v. Maher, (2d Cir.1979) 594 F.2d 336, 343-44, aff'd on other grounds, (1980) 448 U.S. 122, 100 S.Ct. 2570, 65 L.Ed.2d 653. Accordingly, we award them these supplemental attorneys’ fees according to the same formula that we used in awarding them fees for the main action. We award them fees for one half of their hours at $100 an hour.
Plaintiffs’ attorneys claim 23.6 hours on the application, 8 of which represent Issacharoff’s travel time. Since it is not alleged that he worked on the trip, and since we have not been persuaded of the necessity of having two counsel present at the oral argument on the attorneys’ fees application, we shall not re-imburse for these hours. Accordingly, we reduce the hours to 15.6.
We award $780.00 in supplemental attorneys’ fees and litigation expenses of $154.63.
Plaintiffs shall submit the appropriate judgment.
SO ORDERED.

. Familiarity with our prior opinion is assumed.